Citation Nr: 1809215	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO. 10-33 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his August 2010 substantive appeal, the Veteran requested a Board hearing, which was later scheduled for May 2015. The Veteran failed to appear for this hearing, without good cause, therefore the request for a Board hearing is deemed withdrawn. 38 C.F.R. §§ 20.702 (d), 20.704(d) (2017).

In June 2015, April 2016, and most recently, in May 2017, the Board remanded the claim for further development. Pursuant to the remand directives, the Veteran was scheduled for a VA examination, however, failed to report, without good cause. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The Veteran failed to report, without good cause, for a scheduled VA examination in conjunction with his claim for entitlement to service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for a denial based on application of 38 C.F.R. § 3.655 have been met regarding the claim for entitlement to service connection for an acquired psychiatric disorder. 38 C.F.R. § 3.655.


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In May 2017, the Board remanded the claim to afford the Veteran a VA examination for the claimed disability on appeal. The record shows that on July 11, 2017, the RO submitted a request for an examination. An August 17, 2017 e-mail from the Appeals Management Office (AMO) asked for an update on the open examination request. A follow-up e-mail of September 5, 2017 requested an update on the time and date of the examination. The record indicates that on September 7, 2017, the VA Medical Center informed the RO that the Veteran failed to report to the scheduled VA examination. The examination request showed the Veteran's most recent address, which is the address on record. 

A September 21, 2017 VA Report of General Information reflects that the Veteran was contacted for the reason he failed to report for the VA examination scheduled at Alexandria VAMC (VA Medical Center) on September 6, 2017. The record shows that a voicemail was left for the Veteran. An October 3, 2017 VA Report of General Information indicates that the a CLEAR report was done after the Veteran missed the examination and that the CLEAR report showed a different address than of record. The October 2017 VA Report of General Information shows that the Veteran moved back to the current address of record, the same address in the original examination request. Further, it provided instructions to update systems and explain process to the Veteran.

A subsequent VA examination request was submitted on October 3, 2017. A November 6, 2017 e-mail from the AMO indicates that CAPRI showed the VA examination was cancelled due to no contact number listed. The AMO representative stated that the contact number was confirmed and the Veteran was contacted regarding the status of the examination. The AMO representative instructed the Alexandria VAMC to contact them to coordinate an examination for the Veteran. In a subsequent e-mail, the AMO representative stated that an examination had been resubmitted and that he had updated the office and phone numbers to the Veteran's cell phone number. Further, the AMO representative indicated that the Veteran's address and phone number provided by Veteran's Benefits Administration differed from Veteran's Health Administration's database and instructed the VAMC to verify the address for accuracy before mailing the examination notification letter to the Veteran. An examination request was initiated on November 6, 2017. A November 30, 2017 examination request document shows "status: approved." However, the Veteran's previous address was noted in the document. An Examination Request Routing Assistant document reveals that the Veteran's current zip code was used to locate the appropriate VA to schedule the examination. A December 11, 2017 e-mail shows that the examination was cancelled by the contractor because the Veteran did not attend the examination. 

There is an indication that the Veteran may have changed addresses during the scheduling of the examination, however, no correspondence has been returned as undeliverable. As detailed above, after the May 2017 Board remand, a VA examination has been scheduled multiple times and the Veteran has been contacted by phone to verify the accurate address. VA examinations have been scheduled at the VAMC which corresponds to the location closest to the Veteran's zip code on record at the time of scheduling on multiple occasions. A supplemental statement of the case was sent to the Veteran's address of record. The supplemental statement of the case included the provisions of 38 C.F.R. § 3.655 and the RO explained in the reasons and bases that the Veteran had failed to report for his scheduled VA examination.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate. 38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, and 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member. 38 C.F.R. § 3.655(a). 

38 C.F.R. § 3.655(b) provides, when a claimant fails to report for an examination scheduled in conjunction with a claim for increase or a reopened claim for a benefit which was previously disallowed, the claim shall be denied. The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is not the original claim.

In the May 2017 remand, the Board found that a new VA examination was warranted to determine the nature and etiology of any diagnosed acquired psychiatric disability. As noted above, VA informed the Veteran of the scheduled examination, and reported that the Veteran had failed to report to the examination. 

In the January 2018 supplemental statement of the case, VA provided the Veteran with the provisions of 38 C.F.R. § 3.655, which informed him that the failure to report for a VA examination in connection with a claim for any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, without good cause would cause his claim to be denied. Within the regulation, it provides examples of good cause for the failure to report for an examination, which put the Veteran on notice that he could have established good cause for his failure to report. The January 2018 supplemental statement of the case, which was sent to the Veteran's address of record, was not returned as undeliverable, and therefore the Veteran is presumed to have received it.

The Veteran has not presented good cause for his failure to report for the scheduled VA examination, requested that a new examination be scheduled, or, after receipt of the supplemental statement of the case, contended that he had not received notice of the scheduled VA examination. There is no other indication in the file to suggest that the Veteran did not receive notification of the examination. Under these circumstances, the Board finds that the Veteran failed to report for the VA examination without good cause in connection with his previously denied claim. 

Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran did not receive notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence. See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Khyn v. Shinseki, 24 Vet. App. 228 (2011) (providing that the presumption of regularity applies to examinations). The Board notes that the duty to assist a claimant is not a one-way street and the Veteran has failed to cooperate to the full extent in the development of his claims. Wood v. Derwinski, 1 Vet. App. 406 (1991) A claimant is responsible for cooperating with VA in the development of his claim. 38 U.S.C. § 5107(a); Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).

Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with a claim other than the original, the claim shall be denied. 38 C.F.R. §§ 3.655(a), (b). The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is denied as a matter of law.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied as a matter of law.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


